—Appeals by the defendant from (1) a judgment of the County Court, Dutchess County (Hillery, J.), rendered April 17, 1991, convicting him of manslaughter in the first degree under Indictment No. 5/88, upon his plea of guilty, and (2) a judgment of the same court (King, J.), also rendered April 17, 1991, convicting him of manslaughter in the second degree under Indictment No. 121/87, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The record amply demonstrates that the defendant knowingly, voluntarily, and intelligently entered his pleas of guilty (see, People v Bangert, 107 AD2d 752; see also, People v Parker, 191 AD2d 717; People v Gomez, 174 AD2d 949; People v Seger, 171 AD2d 892; People v Barnett, 136 AD2d 555; People v Gosso, 130 AD2d 683). The defendant’s claim of incompetence due to his lack of medication at the time of the pleas is unsupported by the record (see, People v Gomez, supra; People v Seger, supra; People v Bangert, supra). Therefore, the court did not improvidently exercise its discretion in denying the defendant’s motions to withdraw his pleas without a hearing (see, People v Tinsley, 35 NY2d 926; People v Elliott, 187 AD2d 666; People v Buckley, 139 AD2d 589; People v Corwise, 120 AD2d 604). Mangano, P. J., Thompson, Joy and Friedmann, JJ., concur.